DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2017/0006582 A1 (Jung hereinafter), in view of Fong et al., US 2013/0272148 A1 (Fong hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Jung discloses a method performed by a wireless transmit/receive unit (WTRU) (Provided are a device-to-device (D2D) operation method performed by a terminal in a wireless communication system and a device therefor; see Jung, abstract), the method comprising:
receiving a system information block (SIB) from a network (Furthermore, the BS periodically transmits the system information because the system information is information that needs to be known by all UEs within one cell. The system information is divided into a Master Information Block (MIB) and a plurality of System Information Blocks (SIBs); see Jung, paragraph [0061]); … and

Regarding claim 9, Jung discloses a wireless transmit/receive unit (WTRU) (Provided are a device-to-device (D2D) operation method performed by a terminal in a wireless communication system and a device therefor; see Jung, abstract) comprising:
a processor (Referring to FIG. 20, a terminal 1100 includes a processor 1110, a memory 1120, and an RF unit 1130. The processor 1110 performs the proposed functions, processes and/or methods; see Jung, paragraph [0299]) configured to:
receive a system information block (SIB) from a network (Furthermore, the BS periodically transmits the system information because the system information is information that needs to be known by all UEs within one cell. The system information is divided into a Master Information Block (MIB) and a plurality of System Information Blocks (SIBs); see Jung, paragraph [0061]); … and
transmitting the device-to-device data using a pre-configured resource pool during a time period after the connection establishment request is sent to the network and before an indication regarding a resource rejection or a resource assignment is received from the network (Jung discloses UE starts a timer when the RRC connection establishment 
Jung does not explicitly discloses the following features.
Regarding claim 1, and based on information comprised in the SIB and a determination that the WTRU has device-to-device data to transmit: 
sending a connection establishment request to the network;
Regarding claim 9, and based on information comprised in the SIB and a determination that the WTRU has device-to-device data to transmit:
send a connection establishment request to the network;
In the same field of endeavor (e.g., communication system) Fong discloses a method for transmitting small data in a user equipment configured for machine type communication that comprises the following features.
Regarding claim 1, and based on information comprised in the SIB and a determination that the WTRU has device-to-device data to transmit (After reading the SIB, the UE can perform the small data transmission with the eNB, based on the system information included in the SIB, such as the SIB1. For example, the UE can read a small data transmission indicator in the system information, and then subsequently perform the small data transmission with the eNB; see Fong, paragraph [0033]. Also see paragraph [0030], “The SIBx can include information relating to system parameters associated with small data transmissions for MTC devices”): 

Regarding claim 9, and based on information comprised in the SIB and a determination that the WTRU has device-to-device data to transmit (After reading the SIB, the UE can perform the small data transmission with the eNB, based on the system information included in the SIB, such as the SIB1. For example, the UE can read a small data transmission indicator in the system information, and then subsequently perform the small data transmission with the eNB; see Fong, paragraph [0033]. Also see paragraph [0030], “The SIBx can include information relating to system parameters associated with small data transmissions for MTC devices”):
send a connection establishment request to the network (the UE can perform the small data transmission by establishing a radio resource control (RRC) connection with the eNB; see Fong, paragraph [0033]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Fong regarding transmitting small data in a user equipment configured for machine type communication into the method related to performing device-to-device operation in a wireless communication system of Jung. The motivation to do so is to allow efficiently transmitting small data payloads by large number of devices connected to a wireless network (see Fong, paragraph [0003]).
Regarding claims 6 and 14, Jung further discloses wherein the SIB is received from the network while the WTRU is in a radio resource control (RRC) idle state (If UE is in .

Claims 2, 4, 8, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2017/0006582 A1 (Jung hereinafter), in view of Fong et al., US 2013/0272148 A1 (Fong hereinafter), as applied to the claims above and further in view of Patil et al., US 2015/0215981 A1 (Patil hereinafter).
Here is how the references teach the claims.
Regarding claim 2, 4, 8, 10, 12 and 16, Jung and Fong disclose the method of claim 1 and the WTRU of claim 9. Jung and Fong do not explicitly disclose the following features.
Regarding claim 2, wherein the device-to-device data is transmitted using the pre-configured resource pool further in response to determining that the WTRU is in coverage of the network.
Regarding claim 4, further comprising switching from
using the pre-configured resource pool to transmit the device-to-device data to using resources indicated by the resource assignment to transmit the device-to-device data.
Regarding claim 8, wherein the pre-configured resource pool is indicated by the SIB.
Regarding claim 10, wherein the device-to-device data is transmitted using the pre-configured resource pool further in response to determining that the WTRU is in coverage of the network.
Regarding claim 12, wherein the processor is further configured to switch from using the pre-configured resource pool to transmit the device-to-device data to using resources indicated by the resource assignment to transmit the device-to-device data.
Regarding claim 16, wherein the pre-configured resource pool is indicated by the SIB. 
In the same field of endeavor (e.g., communication system) Patil discloses a method for switching a mode of operation in device to device communications that comprises the following features.
Regarding claim 2, wherein the device-to-device data is transmitted using the pre-configured resource pool further in response to determining that the WTRU is in coverage of the network (AUE within the coverage area of a base station may communicate directly with other UEs using a centralized transmission resource schedule from the base station. Prior to experiencing radio link failure (RLF) with the base station, the UE may determine that one or more switching parameters have been met and initiate a transition to an intermediate mode that does not depend on a centralized schedule … In some cases, after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources; see Patil, paragraph [0049]).
Regarding claim 4, further comprising switching from
using the pre-configured resource pool to transmit the device-to-device data to using resources indicated by the resource assignment to transmit the device-to-device data (In some cases, after switching to the intermediate mode, the UE may establish a connected state with the base station. After establishing the connected state, the UE 
Regarding claim 8, wherein the pre-configured resource pool is indicated by the SIB (In other cases, the resource allocation sub-module 620 may determine that the UE may use resources from a pool of resources indicated by a base station 105 in a UE specific message or in a system information block (SIB) broadcast transmission; see Patil, paragraph [0086]).
Regarding claim 10, wherein the device-to-device data is transmitted using the pre-configured resource pool further in response to determining that the WTRU is in coverage of the network (AUE within the coverage area of a base station may communicate directly with other UEs using a centralized transmission resource schedule from the base station. Prior to experiencing radio link failure (RLF) with the base station, the UE may determine that one or more switching parameters have been met and initiate a transition to an intermediate mode that does not depend on a centralized schedule … In some cases, after the transition to the intermediate mode, the UE may experience a radio link failure and transition to a distributed transmission mode using a predetermined pool of resources; see Patil, paragraph [0049]).
Regarding claim 12, wherein the processor is further configured to switch from using the pre-configured resource pool to transmit the device-to-device data to using resources indicated by the resource assignment to transmit the device-to-device data (In some cases, after switching to the intermediate mode, the UE may establish a connected state with the base station. After establishing the connected state, the UE 
Regarding claim 16, wherein the pre-configured resource pool is indicated by the SIB (In other cases, the resource allocation sub-module 620 may determine that the UE may use resources from a pool of resources indicated by a base station 105 in a UE specific message or in a system information block (SIB) broadcast transmission; see Patil, paragraph [0086]). 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Patil regarding switching a mode of operation in device to device communications into the method related to device-to-device enabled cellular communication device operating with a cellular radio access network of Jung and Fong. The motivation to do so is to handle a temporary disruption in the communications of a public safety team in order to increase ability to accomplish their mission in a timely manner (see Patil, abstract and paragraph [0007]).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2017/0006582 A1 (Jung hereinafter), in view of Fong et al., US 2013/0272148 A1 (Fong hereinafter), as applied to the claims above and further in view of Lindoff et al., US 2016/0255515 A1 (Lindoff hereinafter).
Here is how the references teach the claims.
Regarding claims 3 and 11, Jung and Fong discloses the method of claim 1 and the WTRU of claim 9. Jung and Fong does not explicitly disclose wherein the transmission 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lindoff regarding device-to-device enabled cellular communication device operating with a cellular radio access network into the method related to performing device-to-device operation in a wireless communication system of Jung and Fong. The motivation to do so is to reuse of radio resources in a controlled fashion so that spectral efficiency is increased (see Lindoff, paragraphs [0003] and [0053]).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2017/0006582 A1 (Jung hereinafter), in view of Fong et al., US 2013/0272148 A1 (Fong hereinafter), in view of Patil et al., US 2015/0215981 A1 (Patil .
Here is how the references teach the claims.
Regarding claims 5 and 13, Jung, Fong and Patil disclose the method of claim 4 and the WTRU of claim 12. Jung, Fong and Patil do not explicitly disclose wherein the resources indicated by the resource assignment are comprised in a second resource pool that is different than the preconfigured resource pool. In the same field of endeavor (e.g., communication system) Luo discloses a device to device discovery method that comprises wherein the resources indicated by the resource assignment are comprised in a second resource pool that is different than the preconfigured resource pool (the user equipment can initiate a radio resource control (RRC) connection establishment, enters a connected state, applies to the eNodeB for allocating GROUP A resources to perform a D2D discovery operation, and performs feedback of an indication of interference states of the GROUP B resources to the eNodeB in the meantime; see Luo, paragraph [0070]. Also see paragraph [0040], “the eNodeB dynamically adjusts resources in a GROUP A resource pool and a GROUP B resource pool, comprising: adjusting the quantity of resources in respective resource pool of the GROUP A resource pool and the GROUP B resource pool”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Luo regarding a device to device discovery method into the method related to device-to-device enabled cellular communication device operating with a cellular radio access network of Jung, Fong and Patil. The motivation to do so is to efficiently handle signal resource .

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2017/0006582 A1 (Jung hereinafter), in view of Fong et al., US 2013/0272148 A1 (Fong hereinafter), as applied to the claims above and further and further in view of Chatterjee et al., US 2015/0223141 A1 (Chatterjee hereinafter).
Here is how the references teach the claims.
Regarding claims 7 and 15, Jung and Fong disclose the method of claim 1 and the WTRU of claim 9. Jung and Fong do not explicitly disclose wherein transmitting the device-to-device data using the pre-configured resource pool comprises transmitting the device-to-device data based on fixed power control. In the same field of endeavor (e.g., communication system) Chatterjee discloses a method for transmitting power control for device-to-device discovery operation that comprises wherein transmitting the device-to-device data using the pre-configured resource pool comprises transmitting the device-to-device data based on fixed power control (methods for transmit power control for device-to-device (D2D) discovery operations and D2D communication in a cellular network are generally described herein. In some embodiments, the UE may configure a discovery signal for transmission on discovery resources from a configured resource pool for D2D discovery; see Chatterjee, abstract).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Chatterjee regarding a transmitting power control for device-to-device discovery operation into the 

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/28/2022. Claims 1-16 are currently pending.

Response to Arguments
Applicant’s argument, filed on 01/28/2022, with respect to the claims 1-16 have been fully considered and they are found to be persuasive. Jung in view of Fong discloses the claimed features as discussed in this office action. 
Regarding claims 1 and 9, applicant’s arguments related to 35 USC 112 (a) is found to be persuasive. Thus 35 USC 112 (a) rejection is withdrawn from claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/12/2022